Title: From Thomas Jefferson to Bernard Peyton, 21 January 1826
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Jan. 21. 26
I inclose you a bill of lading for 11. cases from Marseilles arrived at N. York and now on their way to Richmond, for freight, duties and charges on which there is due to mr Jonathan Thompson 39.D, 37c which I must pray you to remit to him and forward the cases on arrival by waggon to mr Raphael. Jefferson will be with you tomorrow charged with all my affairs with you. affectionately yoursTh: Jefferson